Citation Nr: 0336637	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  03-03 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to April 
1975.  His appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied a compensable evaluation for 
the veteran's service-connected bilateral hearing loss. 



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  

2.  Audiometric testing revealed an average puretone decibel 
hearing loss of 35 decibels for the right ear and 50 decibels 
for the left at the 1000, 2000, 3000, and 4000 Hertz (Hz) 
levels, with speech recognition scores of 86 percent for the 
right ear and 84 percent for the left.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased (compensable) evaluation 
for his service-connected bilateral hearing loss.  In the 
interest of clarity, the Board will initially discuss whether 
this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of the Board's decision.

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 ("VCAA") was enacted.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A.  This provision of 
the law codifies VA's duty to assist and essentially provides 
that VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159 (2003).  This law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126.  See also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination addressing the degree 
of his bilateral hearing loss.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a January 2003 
Statement of the Case.  See 38 U.S.C.A. § 5103.  This 
issuance, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claim for a compensable evaluation 
for bilateral hearing loss.  The RO also sent the veteran a 
letter in April 2002, explaining which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As a result of the development in this case, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claim at the present time is 
appropriate.

II.  Discussion

The veteran was exposed to noise in service while working 
near missile silos and jet aircraft.  As a result, the RO 
issued a March 1985 rating decision which granted service 
connection and assigned a noncompensable (zero percent) 
evaluation for bilateral hearing loss.  The veteran now 
claims that his hearing loss has worsened and that he is 
therefore entitled to a compensable evaluation. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  When evaluating 
service-connected hearing impairment, disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Audiological examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the puretone audiometry test.  
The horizontal lines in Table VI (in 38 C.F.R. § 4.87) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
vertical columns in Table VI represent nine categories of 
decibel loss based on the puretone audiometry test.  The 
numerical designation of impaired efficiency (levels I 
through XI) is determined for each ear by intersecting the 
horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to 
puretone decibel loss.  The percentage evaluation is found 
from Table VII (in 38 C.F.R. § 4.87) by intersecting the 
horizontal row appropriate for the numeric designation for 
the ear having the better hearing and the vertical column 
appropriate to the numeric designation level for the ear 
having the poorer hearing.  See 38 C.F.R. §§ 4.85(b), 4.87.

In this case, the veteran was afforded a VA audiological 
evaluation in May 2002 to determine the severity of his 
hearing loss.  Audiometric testing in the right ear revealed 
puretone thresholds of 15, 10, 45, and 70 decibels at the 
1000, 2000, 3000 and 4000 levels, respectively, for an 
average of 35 decibels.  Testing in the left ear at those 
same levels showed puretone thresholds of 15, 55, 60, and 70, 
decibels for an average of 50 decibels.  Speech 
discrimination was 86 percent in the right ear and 84 percent 
in the left.

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to these results shows that the veteran's hearing loss 
warrants a noncompensable evaluation.  The above findings 
yield a numerical designation of no greater than II for each 
ear (between 0 and 57 percent average puretone decibel 
hearing loss, with at least 84 percent speech 
discrimination).  Entering the category designations for each 
ear into Table VII produces a disability percentage 
evaluation of zero percent.  The Board thus finds that the 
veteran's bilateral hearing loss was properly assigned a 
noncompensable evaluation.  

Despite statements by the veteran that the noncompensable 
evaluation does not reflect the true severity of his hearing 
loss disability, as a layperson without medical expertise or 
training, his statements are of limited probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  In 
any event, his contentions are insufficient to establish 
entitlement to a higher schedular evaluation for defective 
hearing because ". . . disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann, 3 Vet. 
App. at 349.  Here, the mechanical application clearly 
establishes a noncompensable evaluation for the veteran's 
service-connected bilateral hearing loss disability. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for bilateral hearing loss.  Accordingly, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.  Hence, 
the appeal is denied.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



